DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 9 and 16) followed subsequently by the rejections of the respective dependent claims.
Claims 1-20 are pending.
Information Disclosure Statement
4.	The Information Disclosure Statements (IDS) filed by Applicant on 02/28/20 have been received. Acknowledgment is made that the information disclosure statements have been received and considered by the examiner. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
5.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-17 of US patent US 10,606,897 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent Application 10,606,897 B2 contain(s) every element of claims 1-17 of the instant application 16/805262 and thus anticipate the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 10,606,897 B2 (i.e. claims 1-17), such as initiated search query, receiving suggestions from at least two search providers into memory corresponding to the initial 
search query; combining the received suggestions into a list in memory; presenting the list of combined suggestions on a display etc. Claims of the instant application 16/805262, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
Claims 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent US 9,881,102 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent Application 9,881,102 B2 contain(s) every element of claims 1-20 of the instant application 16/805262 and thus anticipate the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 9,881,102 B2 (i.e. claims 1-16), such as initiated search query, receiving suggestions from at least two search providers into memory corresponding to the initial 
search query; combining the received suggestions into a list in memory; presenting the list of combined suggestions on a display etc. Claims of the instant application 16/805262, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejection - 35 USC § 112 
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 5-9, 10, 16 and 19 recited the limitations of “representation” (e.g. suggestion set representation, first representation, second representation) does not appear to be described in the original specification in a way to reasonably explain to one skilled in the art. Further, claims 9, 16 and 17 recited the limitations of “identifier” (e.g. first, second or resource identifier) does not appear to be described in the original specification in a way to reasonably explain to one skilled in the art. Examiner is unable to locate these limitations in the original specification.
In order to expedite the prosecution process of this present application, the examiner assumes that applicants will correct or delete the new matter issues.
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-9, 10, 16 and 19 recited the limitations of “representation” (e.g. suggestion set representation, first representation, second representation). It is unclear what representation applicant’s is trying to accomplish by the claim recited limitation. Any type of presentation, display, ranking, category can interpret as representation. Therefore, the claim recited limitations representation is indefinite as it fails to point out what is being described.
Regarding dependent claims 2-8, 10-15 and 17-20 recited the limitations of “A method”, “A computing device” and “computer-readable storage hardware” respectively. These limitations lacks proper antecedent basis. The limitations should read as “The method”, “The computing device” and “The computer-readable storage hardware” for showing a proper reference to the previously recited method.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-8, 9-15 and 16-20, method claims, computing device claim, computer-readable storage hardware claims are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include computing device, processing hardware, storage hardware, computer readable storage hardware.
2.	The limitations are recited in claims 1, 9 and 16 are receiving, sending, displaying query input, suggestion set, the suggestion set comprises resource name of a corresponding suggestion set, suggestion set representation are displayed with ranking, suggestion comprises resource identifier, displaying the first and second resource, using corresponding resource indication to access the resources is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting computing device, processing hardware, storage hardware, computer readable storage hardware, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or merely suggesting query terms to a user. Thus the limitations are directed to abstract mental process and can be performed by human mind. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites computing device, processing hardware, storage hardware, computer readable storage hardware steps. The computing device, processing hardware, storage hardware, computer readable storage hardware in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Further, this could be a general purpose computer connected to a computer network. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 9 and 16 recited additional limitations, such that ranking resource suggestion relative to each other, ranking the corresponding resource suggestions. These limitations are is a context which encompasses that the user is considering/thinking different suggestions  information ranked them one is higher than other one. Using generic computing components (e.g. computing device, processing hardware, storage hardware, computer readable storage hardware) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.
Dependent claims 2-8, 10-15 and 17-20 recite an additional limitation (e.g. score of a suggestion set, determining not to display a suggestion, ranking are based on history etc.) which is also directed to collecting, displaying and manipulating of data, which is also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated. 
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


12.	Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Gebhard et al. (U.S. Publication No. 2012/0124071, Publication date 05/17/2012).
As to claim 1, Gebhard teach: a method performed by one more computing devices, the one or more computing devices comprising respective processing hardware and storage hardware, the method comprising: displaying a query input area, receiving a query string inputted therein, and sending the query string to a plurality of search providers (see Gebhard, [0001], [0035], search query with multiple search provider sources);
receiving, from each search provider, a respective resource suggestion set, each resource suggestion set comprising a respective set of resource suggestions, each resource suggestion comprising a resource indication and a resource name for a corresponding resource (see Gebhard, [0035], user interfaces with suggestion sources extensible search term suggestion module is to use for search term suggestions); 
for each received suggestion set, ranking the resource suggestions therein relative to each other; ranking the resource suggestion sets relative to each other; displaying suggestion set representations, wherein each suggestion set representation comprises resource names of a corresponding suggestion set, wherein each suggestion set representation's resource names are displayed contiguously within the suggestion set representation according to the rankings of the corresponding resource suggestions, wherein the suggestion set representations are displayed in order relative to each other according to the rankings of the corresponding suggestion sets, and  (see Gebhard, [0004], suggested search to be display, [0040], ranks the suggested search terms that local file source returns. This ranking of the suggested search terms is an ordering of the search terms from a highest ranking to a lowest ranking. This ranking be determined in different manners), 
wherein each suggestion set representation comprises resource names of only the corresponding suggestion set; and responding to a user input selecting a displayed resource name by using the corresponding resource indication to access the corresponding resource (see Gebhard, [0003], combined into a combined set of suggested search terms, and the combined set of suggested search terms is returned to a search user interface for presentation to the user,  [0016], searched returns data that matches the search term for display or other presentation to the user, [0035], independent service provider source, natural language source, and application. Each of these suggestion sources identifies, generates, or otherwise obtains suggested search terms based on the characters of user data received from search term collection module).
As to claim 9, Gebhard teach a computing device comprising: a display; processing hardware; storage hardware storing instructions that, when executed by the processing hardware, perform a process, the process comprising: displaying, by the display, a query input area, and receiving a query string inputted by a user in the query input area; sending the query string over a network to a query processing service, and (see Gebhard, [0001], [0035], search query with multiple search provider sources);
receiving therefrom a first suggestion set, the first suggestion set comprising first suggestions, each first suggestion comprising a respective first name and first resource identifier; providing the query string to a local search provider executing on the computing device, and receiving therefrom a second suggestion set, the second suggestion set comprising second suggestions, each second suggestion comprising a respective second name and second resource identifier (see Gebhard, [0035], user interfaces with suggestion sources extensible search term suggestion module is to use for search term suggestions, [0038], identify all files having a file name that begins with or includes a word that beings with the received characters, all files having metadata including a recording artist name that begins with or includes a word that beings with the received characters); 
obtaining rankings of the first suggestions relative to each other; obtaining rankings of the second suggestions relative to each other; obtaining rankings of the first and second suggestion sets relative to each other; displaying a first representation for the first suggestion set and a second representation for the second suggestion set, wherein the first and second representations are displayed in an order determined by the rankings of the first and suggestion sets, wherein the first representation comprises first names displayed in adjacent order according to the rankings of the first suggestions (see Gebhard, [0004], suggested search to be display, [0033], identifier of the currently active application can be obtained from the operating system of the computing device, [0038], identify all file having a file name begins with word/name, [0040], ranks the suggested search terms that local file source returns. This ranking of the suggested search terms is an ordering of the search terms from a highest ranking to a lowest ranking. This ranking be determined in different manners), 
 wherein the second representation comprises second names displayed in adjacent order according to the rankings of the second suggestions, and wherein the displayed first names and second names are user-selectable; and responding to a user input selecting one of the displayed first or second names by accessing and displaying the first or second resource corresponding thereto (see Gebhard, [0003], combined into a combined set of suggested search terms, and the combined set of suggested search terms is returned to a search user interface for presentation to the user, [0016], searched returns data that matches the search term for display or other presentation to the user, [0035], independent service provider source, natural language source, and application. Each of these suggestion sources identifies, generates, or otherwise obtains suggested search terms based on the characters of user data received from search term collection module).
As for claim 16, 
		The limitations therein have substantially the same scope as claim 9 because claim 16 is a computer readable storage hardware, not comprising a signal claim for implementing those steps of claim 1. Therefore, claim 16 is rejected for at least the same reasons as claim 1.
As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the method is performed by a single computing device (see Fig. 1). 
As to claim 3, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein one search provider executes on the single computing device, and wherein another search provider comprises a service accessed via a data network (see Fig. 1, [0035]).
As to claim 4, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein each resource suggestion further comprises respective features, and wherein the ranking the suggestion sets comprises computing a score of a suggestion set according to the features of the suggestions in the suggestion set (see [0034], [0040]).
As to claim 5, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the ranking the resource suggestions comprises computing respective scores according to the features thereof, and wherein the method further comprises omitting one or more resource names from the suggestion set representations according to the scores (see [0040], [0076]).
As to claim 6, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
further comprising computing scores for the suggestion sets and determining not to display a suggestion set representation for a suggestion set based on the score of the suggestion set (see [0029], [0030]).
As to claim 7, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein a first computing device performs the ranking the resource suggestions and the ranking the suggestion sets, and wherein a second computing device performs the displaying the query input area and the displaying the suggestion set representations (see [0020], [0040]).
As to claim 8, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
 wherein the displaying comprises graphically distinguishing the suggestion set representations from each other (see [0091]).
As to claim 10, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
the process further comprising ranking the first suggestions by computing scores for the respective features thereof, and omitting a first name from the first representation according to the score thereof (see [0040], [0076]).
As to claim 11, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the second search provider comprises, or interfaces with, a filesystem on the computing device, and wherein the second names comprise filenames of files in the filesystem (see [0036]).
As to claim 12, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the rankings of the first suggestions, the second suggestions, and the first and second suggestion sets are obtained via the network from a network service (see Fig. 1).
As to claim 13, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
 wherein the rankings of the first suggestions are obtained by computing scores from features thereof, and wherein the rankings of the second suggestions are obtained by computing scores from features thereof (see Fig. 1, [0040]).
As to claim 14, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
the process further comprising sending an indication of the selected first or second name to a network service that maintains a history of user selections of suggestion names from other computing devices (see [0022]).
As to claim 15, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the rankings are based at least in part on the history (see [0035], [0041]). 
As to claim 17, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the resource identifier associated with the selected first or second name is used to request the first or second resource (see [0035]).
As to claim 18, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the first, second, and third rankings are computed by the computing device (see [0039], [0040]).
As to claim 19, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the first representation comprises instances of a first icon respectively graphically associated with the displayed first names, and wherein the second representation comprises instances of a second icon respectively graphically associated with the displayed second names (see [0031]-[0032]).
As to claim 20, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the local search provider comprises a command history, a file system, settings (see [0066], [0097]).
Prior Arts
		US 2012/0296743 A1 teach personalized suggestion as user types on search queries, ranking user suggestion based on user interaction with past suggestions ([0015]).
		US 2012/0030226 A1 teaches dynamic search environment for search suggestions, query, suggestion can categories based on user selection ([0060]).
		Giannopoulos et al., “Learning to rank user intent”; ACM 2011 teaches cluster queries with respect to user intent and learn to ranking function of every cluster (page 1). 
		US 2009/0222437 A1, US 2013/0132154, US 83,41146, US 2006/0064411, US 2012/0296743, US 2008/0222132, US 2003/0163492, US 2002/0065676, US 2009/0150409, each of the references teach the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
01/10/22